Citation Nr: 1142851	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  10-15 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to assignment of a disability evaluation in excess of 10 percent for service-connected right shoulder status post labrum repair with residual coracoid process impingement (hereinafter "right shoulder disability.")


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


INTRODUCTION

The Veteran had active duty service from September 2003 to November 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2009, a statement of the case was issued in March 2010, and a substantive appeal was received in April 2010. 

The Board notes that service connection for right ulnar neuritis was denied by rating decision in April 2009 based on a medical opinion that this disorder was not related to the service-connected right shoulder or to any event or incident in service.  A notice of disagreement was not received to initiate an appeal from the April 2009 determination, and the matter of right ulnar neuritis is not before the Board for appellate review.  The following decision addresses only the right shoulder disability. 


FINDING OF FACT

The Veteran's service-connected right shoulder disability is manifested by complaints of pain; on examination, flexion and abduction are limited to approximately 170 degrees with no additional pain or loss of motion on repetitive testing, but with an expected additional loss of motion of 5 to 10 degrees, mild weakness, and mild fatigability, but no loss of coordination, during painful flare-ups. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent for service-connected right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5201, 5203 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated in November 2008.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The letter also provided notice regarding disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Since the issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in November 2008), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the  claim of service connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records are on file.  There is no indication of available, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations in December 2008 and March 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are thorough and contain sufficient detail so that the Board's evaluation is a fully informed one.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issues on appeal and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The present appeal involves the veteran's claim that the severity of his service-connected right shoulder disability warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The January 2009 rating decision granted service connection for right shoulder disability and assigned a 10 percent rating.  In his substantive appeal, the Veteran contends that a 20 percent rating is warranted due to the complete loss of stamina in the shoulder and severe pain on abduction.  He maintains that the examiner did notice the exquisite pain but did not comment on the impact of the pain.  

Review of the record reveals that the Veteran underwent his first post-service VA examination in December 2008.  The Veteran reported constant irritation of the right shoulder with episodes of worsening pain which were sharp and transient in nature.  He reported flare-ups about six times a month.  He reported aggravating factors as lifting, reaching type movements and weight on his shoulder.  Clinical examination reveals three surgical scars (for which service connection has separately been established).  Mild to moderate tenderness over the less tuberosity and bicipital groove was reported with tenderness over the posterior capsule.  Exquisite tenderness was noted over the coracoids process.  Active range of motion was to 180 degrees flexion and 180 degrees abduction.  The examiner commented that repetitive range of motion testing did not cause any additional pain or loss of range of motion.  Neurologic examination revealed positive impingement and positive pain.  There was also positive pain with rotator cuff testing.  The examiner stated that he would expect that the Veteran may have approximately 5-10 degrees of loss of motion, mild weakness, mild fatigability, and no loss of coordination, during painful flare-up episodes.  

In March 2009, the Veteran underwent peripheral nerve examination.  Although this examination focuses on complaints of numbness radiating down his right arm which was assessed as ulnar neuritis (for which service connection was denied as noted in the introduction), the report did cite certain right shoulder findings.  Forward flexion was reported to 170 degrees and abduction to 170 degrees.  Repetitively the Veteran could hyperextend his arm without any problems.  

In determining the appropriate disability evaluation to be assigned for the Veteran's shoulder disability, several Diagnostic Codes may be considered. 

Normal flexion and abduction of the shoulder is to 180 degrees.  38 C.F.R. § 4.71, Plate I.  Looking to the findings on December 2008 and March 2009 examinations, it is clear that there is some limitation of motion, including during flare-ups.  Looking to the data most advantageous to the Veteran, it might be argued that the flexion and abduction had decreased to 170 degrees by the time of the March 2009 examination; if an additional 10 degrees loss might be expected during flare-ups as per the December 2008 examiner's estimation, then applying DeLuca the Veteran would have flexion and abduction limited to 160 degrees.  However, under the range of motion criteria of Code 5201, motion would have to be limited to shoulder level (or 90 degrees) to warrant a 20 percent rating.  The clear preponderance of the evidence is against such a finding.  

Looking to other potentially applicable Codes, there is no ankylosis to warrant application of Code 5200.  There is no evidence of recurrent dislocation to warrant application of Code 5202.  Moreover, there is no moderate deformity.  The December 2008 examination showed normal shoulder symmetry.  There is no evidence of dislocation or nonunion with loose movement to warrant a 20 percent rating under Code 5203.  

The Veteran's complaints of pain with episodes of flare-ups are acknowledged and the Board finds them to be credible.  The medical examinations also support such findings.  However, the current 10 percent rating contemplates the pain and loss of motion, weakness, and fatigability, including during the episodes of flare-ups.  

The Board's review of the December 2008 examination report shows that the examiner did in fact comment on the pain, but stated that there was no additional pain or loss of motion on repetitive testing.  The Board finds the examination to be detailed and adequate.  The examiner reviewed the claims file, duly noted the Veteran's complaints as offered at the examination, and reported clinical examination findings to allow for application of the rating criteria for the shoulder.  

It is not doubted that the Veteran's right shoulder disability results in impairment.  However, the preponderance of the evidence is against a finding that a rating in excess of 10 percent is warranted at this time.  Should the disability increase in severity in the future, the Veteran may always file a claim for an increased rating. 

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


